979 F.2d 849
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary WALKER, Plaintiff-Appellant,v.David A. WILLIAMS, Warden, P.C.C.;  W. P. Rogers, RegionalAdministrator;  C. H. Allen, Regional Ombudsman,Defendants-Appellees.
No. 92-6935.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 7, 1992Decided:  November 23, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.
Gary Walker, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Gary Walker appeals from the district court's orders that dismissed his 42 U.S.C. § 1983 (1988) complaint and his motion for reconsideration of that order under Fed.  R. Civ. P. 59.  Our review of the record and the district court's opinions disclose that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walker v. Williams, No. CA-92-577-R (W.D. Va.  July 24 and Aug. 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED